Citation Nr: 1745288	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a disability manifested by sleeping and breathing problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel




INTRODUCTION

The Veteran served on active duty from June 2008 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The evidence is in at least relative equipoise as to whether right knee strain had its onset during active service.

2.  The evidence is in at least relative equipoise as to whether sleep apnea had its onset during active service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, right knee strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

I.  Right Knee Disability

The Veteran was afforded a VA examination in August 2012, where he was diagnosed with right knee strain.  The examiner offered no opinion as to the etiology of the Veteran's diagnosed right knee strain.

Service treatment records (STRs) do not note any right knee complaints during service.  Nonetheless, the Veteran stated that he injured his right knee in service during a barracks cleanup.  See August 2014 VA Form 9.  He also stated that he experienced symptoms throughout service and sought treatment during service, where he was given a profile and Motrin.  See id.

The Board notes that an absence of a notation of right knee problems within the STRs does not render the Veteran's statements incredible.  To the contrary, the Board finds the Veteran's complaints of right knee problems in service credible as they are not internally inconsistent and not rebutted by any other evidence of record.

The Board notes that at the current juncture, there is no medical opinion addressing the etiology of the Veteran's right knee strain. The Board could remand for a medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

Further, the Veteran's competent report of a right knee injury occurring during service and symptoms occurring since then is credible.  This is some evidence of a possible nexus between right knee strain and service.  The Board also finds it highly probative that the Veteran filed his claim for service connection less than three months following his period of active service and was diagnosed with right knee strain shortly thereafter.  Given the lack of any probative evidence against a finding that right knee strain is related to service, the Board finds the evidence regarding the claim for service connection for right knee strain in at least relative equipoise and, as such, the all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for right knee strain is warranted.

II.  Sleeping/Breathing Problems

The Veteran was afforded a VA examination in August 2012, where the examiner declined to diagnose the Veteran with a sleeping or breathing related disability.  Nonetheless, VA treatment records clearly document several diagnoses of sleep apnea.  See, e.g., November 2012 VA Treatment Record.

STRs do not note any sleeping problems during service.  Nonetheless, the Veteran stated that he began experiencing sleeping problems in about January 2011, during his period of service.  See August 2014 VA Form 9.  The Board notes that an absence of a notation of sleep problems within the STRs does not render the Veteran's statements incredible.  To the contrary, the Board finds the Veteran's complaints of sleep problems beginning in service credible as they are not internally inconsistent and not rebutted by any other evidence of record.

The Board notes that at the current juncture, there is no medical opinion addressing the etiology of the Veteran's sleep apnea. The Board could remand for a medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

Further, the Veteran's competent report of sleep problems beginning during service and symptoms occurring since then is credible.  This is some evidence of a possible nexus between sleep apnea and service.  The Board also finds it highly probative that the Veteran filed his claim for service connection less than three months following his period of active service and was diagnosed with sleep apnea shortly thereafter.  Given the lack of any probative evidence against a finding that sleep apnea is related to service, the Board finds the evidence regarding the claim for service connection for sleep apnea in at least relative equipoise and, as such, the all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for sleep apnea is warranted.







ORDER

Service connection for a right knee strain is granted.

Service connection for sleep apnea is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


